


Exhibit 10.26

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) to that certain Employment Agreement,
dated as of November 18, 2002 (the “Agreement”), by and between GFI Group Inc.,
a Delaware corporation (the “Company”), and James A. Peers (“Executive”), is
made on December 24, 2008 (the “Amendment Effective Date”).

 

WHEREAS, the Company and Executive desire to amend the Agreement so that it
complies with Code § 409A; and

 

WHEREAS, the Company and Executive have each approved this Amendment and the
changes to the Agreement that it will effect.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:

 

Section 1.               Amendments.  The Agreement shall be amended as follows:

 

A.    Section 2(b) shall be amended by deleting the second, third, and fourth
sentences thereof in their entirety and replacing them with the following:

 

The Company reserves the right to require Executive to remain away from work on
full pay during the Notice Period on such conditions as the Company may
specify.  For so long as Executive is required not to work during the Notice
Period, Executive will remain employed by the Company, will continue to receive
compensation and benefits to the extent provided in Section 3 below, will be
bound by all of the terms of this Agreement, and will continue to make himself
available on a full-time basis to perform any requested employment duties during
such time.

 

B.    Section 6(a) (“Termination without cause”) shall be amended by
(1) inserting in the first sentence thereof, immediately preceding the phrase “,
provided, however”, the phrase “, but in any event no less frequently than
monthly,”, and (2) deleting the next to last sentence thereof in its entirety
and replacing it with the following two sentences:

 

Any amount payable to Executive pursuant to clause (ii) or (iii) of this
Section 6(a) shall be paid to Executive only in the event that he executes and
does not revoke a release of liability in favor of the Company in a form
satisfactory to the Company, and any revocation period with respect to such
release shall have expired, in each case within sixty (60) days of the date of
termination, and to the extent that Executive is not otherwise in breach of this
Agreement or such release agreement at the time of payment.  Any cash payments
that are contingent upon the execution of a release consistent with the
foregoing sentence

 

--------------------------------------------------------------------------------


 

shall, subject to Section 13 hereof, commence on the sixtieth (60th) day
following Executive’s termination of employment (provided that to the extent any
such payments do not constitute “deferred compensation” for purposes of Code
Section 409A, such payments shall commence after the release is executed and no
longer subject to revocation), and the first payment in respect thereof shall
include payment of all amounts that otherwise would have been due prior thereto
had the foregoing release requirement not been imposed.

 

C.    Section 6(c) (“Other termination”) shall be amended by (1) inserting in
the last sentence thereof, immediately following the word “executes”, the phrase
“and does not revoke”, (2) adding at the end of the last sentence thereof the
phrase “, and any revocation period with respect to such release shall have
expired, in each case within sixty (60) days of the date of termination”, and
(3) adding the following sentence at the end of that section:

 

The cash payments that are contingent upon the execution of a release consistent
with the foregoing sentence shall, subject to Section 13 hereof, commence on the
sixtieth (60th) day following Executive’s termination of employment (provided
that to the extent any such payments do not constitute “deferred compensation”
for purposes of Code Section 409A, such payments shall commence after the
release is executed and no longer subject to revocation), and the first payment
in respect thereof shall include payment of all amounts that otherwise would
have been due prior thereto had the foregoing release requirement not been
imposed.

 

D.    Section 6(d) (“Termination with good reason”) shall be amended by
(1) replacing the phrase “twelve (12)” in clause (ii) thereof with the phrase
“six (6)”, (2) inserting in clause (ii) thereof, immediately following the
phrase “the date of termination”, the phrase “plus salary continuation for a
period of six (6) months following the date of termination of Executive’s
employment, at a rate equal to the rate of Executive’s Base Salary as of the day
immediately preceding the date of termination payable at the times and in the
manner of the Company’s regular payroll practice as in effect on the date of
termination”, (3) inserting in the last sentence thereof, immediately following
the word “executes”, the phrase “and does not revoke”, (4) adding at the end of
the last sentence thereof the phrase “, and any revocation period with respect
to such release shall have expired, in each case within sixty (60) days of the
date of termination”, and (5) adding the following sentence at the end of that
section:

 

The cash payments that are contingent upon the execution of a release consistent
with the foregoing sentence shall, subject to Section 13 hereof, commence on the
sixtieth (60th) day following Executive’s termination of employment (provided
that to the extent any such payments do not constitute “deferred compensation”
for purposes of Code Section 409A, such payments shall commence after the
release is executed and no longer subject to revocation), and the first payment
in respect thereof shall include payment of all amounts that

 

2

--------------------------------------------------------------------------------


 

otherwise would have been due prior thereto had the foregoing release
requirement not been imposed.

 

E.     The following shall be added as Section 13 of the Agreement:

 


13.        SECTION 409A COMPLIANCE.

 


(A)         THE INTENT OF THE PARTIES IS THAT PAYMENTS AND BENEFITS UNDER THIS
AGREEMENT COMPLY WITH INTERNAL REVENUE CODE SECTION 409A AND THE REGULATIONS AND
GUIDANCE PROMULGATED THEREUNDER (COLLECTIVELY “CODE SECTION 409A”) AND,
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE
INTERPRETED TO BE IN COMPLIANCE THEREWITH.  IN NO EVENT WHATSOEVER SHALL THE
COMPANY BE LIABLE FOR ANY ADDITIONAL TAX, INTEREST OR PENALTY THAT MAY BE
IMPOSED ON EXECUTIVE BY CODE SECTION 409A OR DAMAGES FOR FAILING TO COMPLY WITH
CODE SECTION 409A.


 


(B)         A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED FOR
PURPOSES OF ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY
AMOUNTS OR BENEFITS UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT UNLESS SUCH
TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF CODE
SECTION 409A AND, FOR PURPOSES OF ANY SUCH PROVISION OF THIS AGREEMENT,
REFERENCES TO A “TERMINATION,” “TERMINATION OF EMPLOYMENT” OR LIKE TERMS SHALL
MEAN “SEPARATION FROM SERVICE.”


 


(C)           NOTWITHSTANDING ANY OTHER PAYMENT SCHEDULE PROVIDED HEREIN TO THE
CONTRARY, IF EXECUTIVE IS DEEMED ON THE DATE OF TERMINATION TO BE A “SPECIFIED
EMPLOYEE” WITHIN THE MEANING OF THAT TERM UNDER CODE SECTION 409A(A)(2)(B), THEN
EACH OF THE FOLLOWING SHALL APPLY:


 


(I)            WITH REGARD TO ANY PAYMENT THAT IS CONSIDERED DEFERRED
COMPENSATION UNDER CODE SECTION 409A PAYABLE ON ACCOUNT OF A “SEPARATION FROM
SERVICE,” SUCH PAYMENT SHALL BE MADE ON THE DATE WHICH IS THE EARLIER OF (A) THE
EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH
“SEPARATION FROM SERVICE” OF EXECUTIVE, AND (B) THE DATE OF EXECUTIVE’S DEATH
(THE “DELAY PERIOD”) TO THE EXTENT REQUIRED UNDER CODE SECTION 409A.  UPON THE
EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS DELAYED PURSUANT TO THIS
SECTION (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE IN A SINGLE SUM OR IN
INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) SHALL BE PAID TO EXECUTIVE IN A LUMP
SUM, AND ALL REMAINING PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE PAID OR
PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN;
AND


 


(II)           TO THE EXTENT THAT ANY BENEFIT TO BE PROVIDED DURING THE DELAY
PERIOD ARE CONSIDERED DEFERRED COMPENSATION UNDER CODE SECTION 409A PROVIDED ON
ACCOUNT OF A “SEPARATION FROM SERVICE,” AND SUCH BENEFITS ARE NOT OTHERWISE
EXEMPT FROM CODE SECTION 409A, EXECUTIVE SHALL PAY THE COST OF SUCH BENEFITS
DURING THE DELAY PERIOD, AND THE COMPANY SHALL REIMBURSE EXECUTIVE, TO

 

3

--------------------------------------------------------------------------------


 


THE EXTENT THAT SUCH COSTS WOULD OTHERWISE HAVE BEEN PAID BY THE COMPANY OR TO
THE EXTENT THAT SUCH BENEFITS WOULD OTHERWISE HAVE BEEN PROVIDED BY THE COMPANY
AT NO COST TO EXECUTIVE, THE COMPANY’S SHARE OF THE COST OF SUCH BENEFITS UPON
EXPIRATION OF THE DELAY PERIOD, AND ANY REMAINING BENEFITS SHALL BE REIMBURSED
OR PROVIDED BY THE COMPANY IN ACCORDANCE WITH THE PROCEDURES SPECIFIED HEREIN.


 


(D)           ALL EXPENSES OR OTHER REIMBURSEMENTS UNDER THIS AGREEMENT SHALL BE
MADE ON OR PRIOR TO THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE TAXABLE YEAR
IN WHICH SUCH EXPENSES WERE INCURRED BY EXECUTIVE (PROVIDED THAT IF ANY SUCH
REIMBURSEMENTS CONSTITUTE TAXABLE INCOME TO EXECUTIVE, SUCH REIMBURSEMENTS SHALL
BE PAID NO LATER THAN MARCH 15TH OF THE CALENDAR YEAR FOLLOWING THE CALENDAR
YEAR IN WHICH THE EXPENSES TO BE REIMBURSED WERE INCURRED), AND NO SUCH
REIMBURSEMENT OR EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY TAXABLE YEAR SHALL
IN ANY WAY AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER TAXABLE
YEAR.


 


(E)           FOR PURPOSES OF CODE SECTION 409A, EXECUTIVE’S RIGHT TO RECEIVE
ANY INSTALLMENT PAYMENT PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS A RIGHT
TO RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.


 


(F)            WHENEVER A PAYMENT UNDER THIS AGREEMENT SPECIFIES A PAYMENT
PERIOD WITH REFERENCE TO A NUMBER OF DAYS (E.G., “PAYMENT SHALL BE MADE WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION”), THE ACTUAL DATE OF PAYMENT
WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE DISCRETION OF THE COMPANY.


 


(G)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL ANY PAYMENT UNDER THIS AGREEMENT THAT CONSTITUTES
“DEFERRED COMPENSATION” FOR PURPOSES OF CODE SECTION 409A BE SUBJECT TO OFFSET,
COUNTERCLAIM, OR RECOUPMENT BY ANY OTHER PAYMENT PURSUANT TO THIS AGREEMENT OR
OTHERWISE UNLESS OTHERWISE PERMITTED BY CODE SECTION 409A OR PURSUANT TO ANY
WRITTEN AGREEMENT PROVIDING FOR THE FORFEITURE OF COMPENSATION UPON THE
OCCURRENCE OF CERTAIN EVENTS.


 

Section 2.               Effect of Amendment.  Except as set forth in Section 1
of this Amendment, the provisions of the Agreement shall not be amended or
altered by this Amendment and shall continue in full force and effect.

 

Section 3.               Miscellaneous.  This Amendment shall be governed by the
internal laws of the State of New York.  This Amendment may be executed in one
or more counterparts, each of which when executed and delivered shall be deemed
to be an original and all counterparts taken together shall constitute one and
the same instrument.  This Amendment and the Agreement (as amended hereby)
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof, and any and all prior agreements and understandings
between the parties regarding the subject matter hereof, whether written or
oral, except for the Agreement (as amended hereby), are superceded by this
Amendment.  Any provision of this Amendment which is invalid or unenforceable in
any jurisdiction shall be ineffective to the extent of such invalidity

 

4

--------------------------------------------------------------------------------


 

or unenforceability without invalidating or rending unenforceable the remaining
provisions hereof, and any invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned parties on the Amendment Effective Date.

 

 

 

COMPANY:

 

 

 

GFI GROUP INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

James A. Peers

 

6

--------------------------------------------------------------------------------
